     Case 3:18-cv-02570-AJB-KSC Document 48 Filed 08/07/20 PageID.251 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    COLLETTE STARK,                                    Case No.: 18cv2570 AJB - KSC
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION TO DISMISS
14    PROJECT ECO, a California corporation;
                                                         (Doc. No. 47)
      SIMON POONKA, an Individual, ET
15
      AL.,
16                                    Defendant.
17
18
           Pursuant to the parties’ joint motion, the Court dismisses Simon Poonka,
19
     individually, with prejudice. Each side to bear its own attorney’s fees and costs.
20
     IT IS SO ORDERED.
21   Dated: August 7, 2020
22
23
24
25
26
27
28

                                                     1
                                                                                18cv2570 AJB - KSC
